       Case 2:18-cv-02122-CKD Document 29 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAREN LYNETTE LAMBERT,                             No. 2:18-cv-02122 CKD (SS)
12                        Plaintiff,
13           v.                                          ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                          Defendant.
16

17

18          In 2018, plaintiff filed this action, which resulted in a judgment for defendant in 2019.

19   (ECF Nos. 1 & 21.) Plaintiff appealed the district court’s decision affirming the Commissioner of

20   Social Security’s finding that her disability ended on January 1, 2015 under the Social Security

21   Act. (ECF No. 22.)

22          On November 17, 2020, the United States Court of Appeals for the Ninth Circuit issued a

23   memorandum reversing the district court’s decision. (ECF No. 25.) The Ninth Circuit held that

24   the ALJ erred in failing to articulate sufficient reasons for refusing to credit claimant’s testimony

25   about the severity of her medical condition, and that the error was not harmless. The Ninth

26   Circuit remanded the case to the district court “with instructions to remand to the ALJ for

27   proceedings consistent with this opinion.”

28          On March 17, 2021, the Ninth Circuit issued its formal mandate pursuant to Rule 41(a) of
                                                        1
        Case 2:18-cv-02122-CKD Document 29 Filed 03/26/21 Page 2 of 2


 1   the Federal Rules of Appellate Procedure, such that its judgment entered November 17, 2020 is
 2   now in effect.
 3           Accordingly, IT IS HEREBY ORDRED that this matter is remanded for further
 4   administrative proceedings consistent with the Ninth Circuit’s November 17, 2020 order.
 5   Dated: March 26, 2021
                                                   _____________________________________
 6
                                                   CAROLYN K. DELANEY
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12   2/lambert2122.remand

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
